DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/17/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 8/17/22, regarding 35 U.S.C. § 112 are persuasive in view of amendments filed 8/17/22. 35 U.S.C. § 112 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102/103 filed on 8/17/22, regarding 35 U.S.C. § 102/103 are persuasive in view of amendments filed 8/17/22. However, upon further consideration, a new ground(s) of rejection is made in view of Beckman et al. (US 9,718,564) and Xiao et al. (US 2020/0026281) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0209865) in view of Beckman et al. (US 9,718,564).

Regarding claim 1, Jarvis discloses an automated delivery preparation vehicle and robot including an apparatus for loading one or more shipment assets to a delivery bot, the apparatus comprising (Abstract): 
one or more asset loading components configured to move one or more assets from one or more storage units to a delivery bot, the one or more asset loading components and the one or more storage units and the delivery bot are included in a logistics vehicle (¶32, ¶95 and Figs. 1A-C and 4 – item displacement mechanism corresponding to the recited loading components to move packages from shelves (element 116) to the AGV element 102 corresponding to the recited delivery bot included in the delivery vehicle corresponding to the recited logistics vehicle), 
the delivery bot is configured to deliver the one or more assets outside of the logistics vehicle to one or more delivery locations in response to the transferring of the one or more assets from the one or more storage units to the delivery bot (¶38 – AGV can move inside and outside the logistics vehicle to retrieve an item from a shelf 116, pallet 126, or other location, transport the item, manipulate the item, and/or place the item at a designated location, such as on a shelf 116 in a delivery vehicle 104, near a door of a delivery vehicle 104, or at a delivery point); and 
one or more sensors configured to automatically guide the one or more asset loading components to the one or more assets for the transferring of the one or more assets from the one or more storage units to the delivery bot (¶67 - guidance system may include one or more sensors that detect and process navigation markers (e.g., QR codes, RFID labels, etc.) to locate the AGV 202a while the AGV 202a traverses the operating environment).
While Jarvis does disclose asset loading components for transferring assets from storage to the delivery bot, it does not explicitly disclose the asset loading component being outside of the storage unit and not part of the delivery bot however Beckman discloses a ground based mobile delivery service with the use of mobile delivery units including one or more asset loading components outside of one or more storage units, the one or more asset loading components configured to transfer the one or more storage units to the delivery bot, the one or more asset loading components not being included in the delivery bot (Col. 3, lines 24-45 and Fig. 1B - item engagement system 158 corresponding to the recited loading component outside of the storage unit and not in the delivery bot for transferring the items between the storage unit and the delivery bot the combination of the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman fully discloses the elements as claimed and performs inventively the same goal),
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman in order to automatically load and launch a delivery vehicle without human interaction (Beckman – Col 5, lines 54-67).

Regarding claim 2, Jarvis further discloses the one or more asset loading components include a set of rods, the set of rods each include an extension that is configured to catch the one or more assets for the moving of the one or more assets from the one or more storage units to the delivery bot (¶41 and ¶95 – AGV and shelves may have a roller mechanism corresponding to the recited loading components having a set of rod extensions to retrieve an item corresponding to the recited configured to catch the assets).

Regarding claim 5, Jarvis further discloses one or more stopper components that are configured to prevent other assets from being moved to the delivery bot (¶89 – partitions corresponding to the recited stopper components).

Regarding claim 6, Jarvis further discloses the one or more asset loading components include a plurality of asset loading components, and wherein each of the plurality of asset loading components are configured to move independently one from another for the transferring of the one or more assets (¶95 - item displacement mechanism corresponding to the recited loading components are associated with each shelf corresponding to the recited plurality of components configured to move independently).
While Jarvis does disclose asset loading components for transferring assets from storage to the delivery bot, it does not explicitly disclose the asset loading component being outside of the storage unit and not part of the delivery bot however Beckman further discloses the plurality of asset loading components do not perform a same movement at a same time (Col. 3, lines 24-45 and Fig. 1B - item engagement system 158 corresponding to the recited loading component outside of the storage unit and not in the delivery bot for transferring the items between the storage unit and the delivery bot where the item engagement system comprises one or more components (e.g., robot arms or the like elements) corresponding to the recited plurality of asset loading components. The combination of the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman fully discloses the elements as claimed and performs inventively the same goal),
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman in order to automatically load and launch a delivery vehicle without human interaction (Beckman – Col 5, lines 54-67).

Regarding claim 7, Jarvis further discloses the apparatus is disposed over each boundary of a slot that includes the one or more storage units, and wherein the slot is rotatable such that another slot is configured to rotate to the asset loading component to move other assets to the delivery bot (¶94-95 – item displacement mechanism at each shelf slot corresponding to the recited at each boundary for each slot where rollers rotate to rotate other assets to the delivery bot).

Regarding claim 15, Jarvis further discloses a method for loading one or more shipment assets to or from a delivery bot, the method comprising (Abstract): 
automatically transferring, by an apparatus, one or more assets to or from one or more storage locations to or from a delivery bot, the apparatus and the one or more storage locations and the delivery bot are stored in a logistics vehicle (¶94-96 - item displacement mechanism corresponding to the recited asset loading components configured to automatically move items to or from an AGV corresponding to the recited delivery bot inside a delivery vehicle corresponding to the recited logistics vehicle), 
the delivery bot is configured to deliver or pick up the one or more assets to or from one or more delivery or pickup locations that are outside of the logistics vehicle (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point).
While Jarvis does disclose asset loading components for transferring assets from storage to the delivery bot, it does not explicitly disclose the asset loading component being outside of the storage unit and not part of the delivery bot however Beckman further discloses the apparatus not being included in the delivery bot (Col. 3, lines 24-45 and Fig. 1B - item engagement system 158 corresponding to the recited loading component outside of the storage unit and not in the delivery bot for transferring the items between the storage unit and the delivery bot. The combination of the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman fully discloses the elements as claimed and performs inventively the same goal),
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman in order to automatically load and launch a delivery vehicle without human interaction (Beckman – Col 5, lines 54-67).

Regarding claim 16, Jarvis further discloses the automatically transferring of the one or more assets to or from the one or more storage locations occurs in response to a vision sensor located on the apparatus that senses contours of the one or more assets and guides the apparatus to the one or more assets for the transferring of the one or more assets (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point were the AGV 202d may include an optical sensor 244 on the body 210, IHM 216, etc., which allows the AGV 202d to locate itself and/or an item, for example, using a surface of the delivery vehicle 104, a marker in an operating environment, and/or a label on an item corresponding to the recited vision sensor to identify the assets for moving).

Regarding claim 17, Jarvis further discloses the apparatus includes a set of rods, the set of rods each include an extension that is configured to pull the one or more assets into the delivery bot (¶41 and ¶95 – AGV and shelves may have a roller mechanism corresponding to the recited loading components having a set of rod extensions to retrieve an item corresponding to the recited configured to catch the assets).

Regarding claim 18, Jarvis further discloses preventing other assets from being moved to or from the delivery bot (¶89 – partitions corresponding to the recited stopper components).

Regarding claim 19, Jarvis further discloses the transferring of the one or more assets occurs via two rods that move independently one from another (¶95 - item displacement mechanism corresponding to the recited loading components are associated with each shelf corresponding to the recited plurality of components configured to move independently).

Regarding claim 20, Jarvis further discloses automatically rotating, prior to the transferring of the one or more assets, the one or more storage locations to a position adjacent to the apparatus in order to place or pick up the one or more assets from the one or more storage locations (¶94-96 – rollers rotating to position a package adjacent to the apparatus prior to moving the asset. Moving of the storage location inherently moves the assets on the storage location, therefore the claim is currently being interpreted as the movement prior to loading the asset on the bot.).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0209865) in view of Beckman et al. (US 9,718,564), as applied to claim 1 above, further in view of Ilch et al. (US 2006/0162293).

Regarding claim 3, Jarvis further discloses an actuator including rods for positioning different assets but does not disclose an actuator positioning the rods above a package.
However, Ilch discloses a package positioning system including an actuator component configured to place at least a portion of the set of rods over a top portion of the one or more assets and cause rotation of the extension such that the extension catches an edge of the one or more assets (¶20 and Fig. 2 – gripper arm positioned above the package rotating so the extension pushes the package laterally onto the plate corresponding to the recited set of rods over a top portion to catch the edge of the assets by a rotation of the extension of the rods).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the actuator including rods for positioning different assets of Jarvis in view of Beckman with the rotating gripper arm of Ilch in order to move sensitive items automatically at a high speed (Ilch - ¶2).

Regarding claim 4, Jarvis further discloses an actuator including rods for positioning different assets but does not disclose an actuator positioning the rods above a package.
However, Ilch further discloses the rotation includes causing rotation of the extension from being substantially parallel with a horizontal edge of a top of the one or more assets to a position that is substantially perpendicular to the horizontal edge of the one or more assets (¶20 and Fig. 2 – gripper arm positioned above the package rotating so the extension pushes the package laterally onto the plate corresponding to the recited set of rods over a top portion to catch the edge of the assets by a rotation of the extension of the rods, this fully rotating system cycles between parallel with the horizontal edge to perpendicular and back).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the actuator including rods for positioning different assets of Jarvis in view of Beckman with the rotating gripper arm of Ilch in order to move sensitive items automatically at a high speed (Ilch - ¶2).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2020/0209865) in view of Beckman et al. (US 9,718,564) and Xiao et al. (US 2020/0026281).

Regarding claim 8, Jarvis further discloses a system comprising: a logistics vehicle that includes one or more storage units, the logistics vehicle is configured to carry one or more assets for one or more shipping operations (Abstract); 
the delivery bot configured to deliver the one or more assets to or from one or more delivery or pickup locations outside of the logistics vehicle (¶38 – AGV can move inside and outside the logistics vehicle to retrieve an item from a shelf 116, pallet 126, or other location, transport the item, manipulate the item, and/or place the item at a designated location, such as on a shelf 116 in a delivery vehicle 104, near a door of a delivery vehicle 104, or at a delivery point); and 
the launch component is configured to allow the delivery bot to traverse outside of the logistics vehicle or inside of the logistics vehicle in order to complete the one or more shipping operations (¶122 - delivering the first item to a delivery point located outside of the delivery vehicle 104 may include navigating the AGV 102 from the inside of the delivery vehicle 104 to the delivery point).
While Jarvis does disclose asset loading components for transferring assets from storage to the delivery bot, it does not explicitly disclose the asset loading component being outside of the storage unit and not part of the delivery bot however Beckman further discloses an apparatus disposed over the one or more slots that define one or more openings of the one or more storage units, the apparatus included in the logistics vehicle, the apparatus includes one or more asset loading components configured to automatically transfer the one or more assets to or from the one or more storage units to or from a delivery bot inside of the logistics vehicle (Col. 3, lines 24-45 and Fig. 1B - item engagement system 158 corresponding to the recited loading component outside of the storage unit and not in the delivery bot for transferring the items between the storage unit and the delivery bot where the item engagement system is disposed over the openings in the storage units. The combination of the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman fully discloses the elements as claimed and performs inventively the same goal),
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis with the item engagement system of Beckman in order to automatically load and launch a delivery vehicle without human interaction (Beckman – Col 5, lines 54-67).
	While Jarvis discloses the use of an elevator for moving the bot from the logistics vehicle to the outside it does not explicitly disclose this elevator as a ramp connecting the ground to the floor of the vehicle however Xiao discloses an autonomous delivery vehicle with an intelligent ramp control including a ramp configured to extend between a ground surface and a bottom portion of an inside of the logistic vehicle (Abstract and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis in view of Beckman with the smart ramp control of Xiao in order to identify a safe location for automatic deployment of a ramp and delivery vehicle for last mile delivery (Xiao - ¶2).

Regarding claim 9, Jarvis further discloses the logistics vehicle includes a plurality of delivery bot storage racks that are each configured to receive a respective delivery bot, and wherein each of the plurality of delivery bot storage racks are vertically aligned one with another at a rear portion of the logistics vehicle (¶37, ¶86, ¶163, Fig. 4 – a plurality of shelving may be arranged vertically on support members corresponding to the recited plurality of storage racks arranged vertically in a delivery vehicle corresponding to the recited logistics vehicle where a plurality of the AGVs 102 may be coordinated corresponding to the recited plurality of AGVs, while it does not disclose the usage of a plurality of AGVs in a logistics vehicle, the combination of a plurality of AGVs with the AGVs aligned on rails/tracks/etc inside placed within the delivery vehicle fully discloses all of the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined plurality of AGVs with the AGVs aligned on rails/tracks/etc inside placed within the delivery vehicle fully in order to schedule of a plurality of the AGVs 102 may be coordinated such that an optimal flow can be achieved (Jarvis - ¶163).

Regarding claim 10, Jarvis further discloses the ramp is configured to raise and lower in a vertical plane to each of the plurality of slots to receive the respective delivery bot (¶58 – elevator 208 may raise or lower the robotic arm to interact with various shelves 406 of a shelving unit 402. While it does not explicitly disclose the ramp containing an elevator, it would have been obvious for one of ordinary skill in the art to have instead put the robot on the elevator in order to move the AGV into and out of the vehicle as in (Jarvis - ¶122)).
While Jarvis discloses the use of an elevator for moving the bot from the logistics vehicle to the outside it does not explicitly disclose this elevator as a ramp connecting the ground to the floor of the vehicle however Xiao further discloses a ramp (Abstract and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated delivery preparation vehicle and robot of Jarvis in view of Beckman with the smart ramp control of Xiao in order to identify a safe location for automatic deployment of a ramp and delivery vehicle for last mile delivery (Xiao - ¶2).

Regarding claim 11, Jarvis further discloses the ramp includes a first end that is configured to lower from the logistics vehicle to a ground surface beneath the logistics vehicle (¶122 – the ability for the robot to enter and exit the vehicle discloses a first end to lower from the logistics vehicle to the ground such that it becomes a ramp).

Regarding claim 12, Jarvis further discloses the logistics vehicle or computing device is configured to transmit, over a network, service level data to the delivery bot to complete the one or more shipping operations (¶47 and Fig. 8 – delivery coordination server corresponding to the recited computing device transmitting data over a network where elements 824, 826, 830, 832 consist of security level data to complete one or more shipping operations).

Regarding claim 13, Jarvis further discloses the logistics vehicle includes a rotatable storage unit system, wherein the apparatus performs the automatically transferring of the one or more assets to or from the one or more storage units to or from a delivery bot inside of the logistics vehicle in response to the one or more storage units rotating to a position adjacent to the apparatus (¶55-56 – different platforms able to rotate as well as rollers to better position items on a shelf or AGV corresponding to the recited rotatable storage unit automatically moving assets to or from the AGV corresponding to the recited rotatable storage unit system).

Regarding claim 14, Jarvis further discloses the logistics vehicle includes a sensor that maps out a geographical environment that the logistic vehicle traverses to guide the delivery bot to perform the one or more shipping operations (¶36 - delivery vehicle computing system may include or communicate with a location system, such as a global positioning system device (GPS)).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cook et al. (US 6,431,398) discloses a dispensing mechanism for a vending machine including a series of rods and arms located at the end of the storage opening that rotate to allow the dispensing of a single asset (Fig. 3 element 26, 28, and 29).

Chirnomas (US 2004/0251267) discloses an article handling mechanism including a pivoting arm member 726 which rotates about a pivot 728 held by the opposed sides of bracket 725 in order to allow an article to be dispensed over an article retrieval area (¶61 and Fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665